

 



Securities Purchase Agreement


by and among


EnerJex Resources, Inc.,
a Nevada corporation


and


The "Purchasers" named in Schedule 1 Hereto
 



December 31, 2010

 

 
 
 

--------------------------------------------------------------------------------

 

Securities Purchase Agreement


This Securities Purchase Agreement (the "Agreement") is made as of December 31,
2010 (the "Effective Date") by and among EnerJex Resources, Inc., a Nevada
corporation (the "Company"), and the investors listed on Schedule 1 hereto
(each, a "Purchaser" and collectively, the "Purchasers"), with reference to the
following facts:


Recitals:
 
The parties have agreed to execute this Agreement in order to memorialize the
terms and conditions on which each Purchaser shall purchase the respective
number of shares of the Company's Common Stock set forth opposite the name of
such Purchaser on Schedule 1 hereto.
 
Agreements:


Now, Therefore, the parties hereto, intending to be legally bound, do hereby
agree as follows:


1.           Definitions.  For purposes of this Agreement:


1.1          "Articles of Incorporation" means the Company's Articles of
Incorporation, as filed with the Secretary of State of the State of Nevada on
March 31, 1999, as amended by the Certificate of Designation.


1.2          "Certificate of Designation" means that certain Certificate of
Designation in the form attached hereto as Exhibit A, which is to be filed with
the Secretary of State of the State of Nevada concurrently with the closing of
the transactions contemplated by this Agreement.


1.3          "Closing" shall have the meaning set forth in Section 2.2, below.


1.4          "Code" means the Internal Revenue Code of 1986, as amended.


1.5          "Common Stock" means the common capital stock, par value $0.001 per
share, of the Company.


1.6          "Company Intellectual Property" means all patents, patent
applications, trademarks, trademark applications, service marks, tradenames,
copyrights, trade secrets, licenses, domain names, mask works, information and
proprietary rights and processes as are necessary to the conduct of the
Company’s business as now conducted and as presently proposed to be conducted.


1.7          "Compliance Certificate" means that certain Certificate of Officer
in the form attached hereto as Exhibit B.


1.8          "Equity Incentive Plan" means that certain EnerJex Resources, Inc.
Stock Incentive Plan, as amended (the "Stock Incentive Plan"), under which the
Company has reserved 1,250,000 shares of Common Stock for the granting of
options and the issuance of Common Stock as "restricted shares" to employees,
officers, and directors of and consultants to the Company.


1.9          "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


1.10       "Financial Statements Date" means  September 30, 2010.

 

--------------------------------------------------------------------------------

 


1.11       “Key Employee” means any executive-level employee (including division
director and vice president-level positions) as well as any employee or
consultant who either alone or in concert with others develops, invents,
programs or designs any Company Intellectual Property.


1.12       "Lien" means, with respect to any asset (including any security), any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind in
respect of such asset; provided, however, that the term "Lien" shall not include
(a) statutory liens for Taxes that are not yet due and payable or are being
contested in good faith by appropriate proceedings or that are otherwise not
material and are fully reserved against in the Financial Statements,
(b) statutory or common law liens to secure obligations to landlords, lessors or
renters under leases or rental agreements confined to the premises rented,
(c) deposits or pledges made in connection with, or to secure payment of,
workers' compensation, unemployment insurance, old age pension or other social
security programs mandated under applicable laws, (d) statutory or common law
liens in favor of carriers, warehousemen, mechanics and materialmen, to secure
claims for labor, materials or supplies and other like liens, and
(e) restrictions on transfer of securities imposed by applicable state and
federal securities laws.


1.13       "Majority Investors" means Purchasers holding (or entitled to
purchase hereunder) a majority of the shares of Common Stock issued or issuable
pursuant to this Agreement.


1.14       "Material Adverse Effect" means an occurrence or circumstance having
a consequence that, individually or in the aggregate, is materially adverse as
to the business, properties, assets, liabilities, affairs, prospects,
operations, operating results, or condition (financial or otherwise) of the
Company, individually or taken as a whole; provided, however, that such term
shall not include any circumstance or change related to (a) general economic
conditions, or (b) securities markets generally.


1.15       "Person" means any individual, corporation, partnership, trust,
limited liability company, association, or other entity.


1.16       "SEC" means the United States Securities and Exchange Commission.


1.17       "Secured Debentures" means those certain Senior Secured Debentures of
EnerJex Kansas, Inc., a Nevada corporation formerly known as "Midwest Energy,
Inc." ("Subsidiary"), in the aggregate original principal amount of $9,000,000,
which were issued by the Subsidiary pursuant to that certain Securities Purchase
Agreement dated as of April 11, 2007 (the "Original Purchase Agreement"), by and
among the Subsidiary and the purchasers of such Secured Debentures, as amended.


1.18       "Securities Act" means the Securities Act of 1933, as amended.


1.19       "Shares" means the shares of Common Stock issued and sold by the
Company to the Purchasers pursuant to this Agreement.


1.20       "SP&AA Agreement" means that certain Securities Purchase and Asset
Acquisition Agreement dated effective concurrently herewith, by and among the
Company, West Coast Opportunity Fund, LLC;  Montecito Venture Partners, LLC; RGW
Energy, LLC; J&J Operating Company, LLC; Working Interest Holding, LLC; and Frey
Living Trust, pursuant to which the Company has agreed to issue certain shares
of Common Stock, cash, and a promissory note to the other parties thereto in
exchange for the contribution of certain assets to and cancellation of certain
secured debentures of the Company.

 
-2-

--------------------------------------------------------------------------------

 

1.21       "Tax" or "Taxes" means (a) all federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, ad valorem,
transfer, franchise, profits, license, lease, service, service use, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
windfall profits, customs, duties or other taxes, fees, levies, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to Tax or additional amounts with respect thereto, (b) any liability
for payment of amounts described in clause (a) whether as a result of transferee
liability, of being a member of an affiliated, consolidated, combined or unitary
group for any period, or otherwise through operation of law, and (c) any
liability for the payment of amounts described in clauses (a) or (b) as a result
of any tax sharing, tax indemnity or tax allocation agreement or any other
express or implied agreement to indemnify any other person.


1.22       "Tax Return" means any return, declaration, report, statement,
information statement and other document required to be filed with respect to
Taxes.


1.23       "Transaction Documents" means this Agreement and any other agreement
or document executed in connection herewith.


2.           Purchase and Sale of Common Stock


2.1         Authorization and Sale of Common Stock


(a)          Sale.  The Company shall authorize the issuance and sale of up to
an aggregate Twenty-five Million (25,000,000) shares of the Company's Common
Stock, having the rights, restrictions, preferences, and privileges as set forth
in the Articles of Incorporation, on or before the Closing.


(b)          Purchase.  Subject to the terms and conditions of this Agreement,
each Purchaser agrees, severally and not jointly, to purchase at the Closing and
the Company agrees to sell and issue to each Purchaser at the Closing, that
number of shares of the Company's Common Stock set forth opposite each
Purchaser's name on Schedule 1 hereto for a purchase price of Forty Cents
($0.40) per share.


2.2         Initial Closing.  The initial closing of the issuance and delivery
of the Shares shall take place on the date hereof at the offices of the
Company's counsel, DeMint Law, PLLC, 3753 Howard Hughes Parkway, Second Floor,
Suite 314, Las Vegas, Nevada 89169 (or by an exchange of executed counterpart
copies of this Agreement and the other closing documents via facsimile and
overnight courier between counsel for the Company and the Purchasers), or at
such other time and place as the Company and Purchasers mutually agree upon
orally or in writing (which time and place are designated as the "Initial
Closing").  At the Initial Closing, the Company shall deliver to each Purchaser
a certificate representing the Shares issued in the name of the Purchaser
against payment of the purchase price therefor by check, wire transfer,
cancellation of indebtedness or any combination thereof in accordance with
Schedule 1 hereto.


2.3         Additional Closing(s). The Company may sell, at one or more
additional closings (each, an "Additional Closing" and collectively, the
"Additional Closings"), a number of Shares not exceeding twenty-five million
(25,000,000), reduced by the number of Shares issued at the Intial Closing and
all prior Additional Closings, to such Investors as the Company shall select,
provided the closing thereof occurs on or before March 31, 2011.  Each
Additional Closing shall take place at such time and place as shall be mutually
acceptable to the Company and the additional Investors subscribing for Shares at
such Additional Closings.  The Initial Closing and any Additional Closing shall
be referred to herein as the "Closing" or the "Closings."


2.4         Rounding of Shares.  The Company and each Purchaser agree that no
fractional Shares shall be issued at the Closing, and that the number of Shares
to be issued to such Purchaser shall be rounded up to the nearest whole integer
for the aggregate amount of cash consideration paid by the Holder at the Closing
as set forth opposite such Purchaser's name on Schedule 1.

 
-3-

--------------------------------------------------------------------------------

 


3.           Representations and Warranties of Company.  Except as otherwise set
forth in the Company Disclosure Schedule attached hereto as Exhibit C,
specifically identifying the relevant subparagraphs hereof, which exceptions
shall be deemed to be representations and warranties of the Company as if made
hereunder (the "Company Disclosure Schedule"), which has been furnished to each
Purchaser prior to the execution hereof, as a material inducement to the
Purchasers to enter into this Agreement and purchase the Common Stock hereunder,
the Company hereby represents and warrants to each Purchaser that as of the
Closing Date:


3.1         Corporate Organization and Authority.  The Company (a) is a
corporation duly organized, validly existing, authorized to exercise all its
corporate powers, rights and privileges, and in good standing under the laws of
the State of Nevada; (b) has all requisite corporate power and authority to own,
lease and operate its properties and assets and to carry on its business as now
conducted or contemplated to be conducted; (c) has all requisite power and
authority to execute, deliver and perform its obligations under this Agreement
and the Transaction Documents; and (d) is duly qualified or licensed to do
business as a foreign corporation in, and is in good standing under the laws of,
each jurisdiction in which the failure to so qualify would have a Material
Adverse Effect.


3.2         Capitalization.  Immediately prior to the Closing, the authorized
capital of the Company shall consist of:


(a)          Common Stock.  One Hundred Million (100,000,000) shares of Common
Stock, of which Five Million Eight Hundred Nine Thousand Six Hundred
Twenty-eight (5,809,628) shares are issued and outstanding.
 
(b)          Preferred Stock.  Ten Million (10,000,000) shares of Preferred
Stock, of which (i)  Four Million Seven Hundred Seventy-nine Thousand Four
Hundred Sixty (4,779,460) have been designated Series A Preferred Stock for
issuance under the SP&AA Agreement, none of which shall be issued or outstanding
immediately prior to the Closing, and (ii) the remainder of which, none of which
shall be issued or outstanding immediately prior to the Closing, may be
designated and issued by the Board of Directors from time to time pursuant to a
certificate of designation hereafter approved by the Board of Directors.  The
rights, restrictions, privileges and preferences of and restrictions upon the
Series  A Preferred Stock are set forth in the Certificate of Designation.
 
(c)          Other Securities.  Except for (i) Nine Hundred Twenty-nine Thousand
Two Hundred Fifty (929,250) shares of Common Stock reserved and available for
issuance or option grants to employees, consultants, officers or directors under
the Equity Incentive Plan, and shares for which options or shares have been
respectively granted for the numbers of shares set forth in Section 3.2(c) of
the Company Disclosure Schedule (which shall also show the vesting schedule and
exercise price of such outstanding options and shares that remain subject to any
vesting schedule), there are not outstanding any options, warrants, rights
(including conversion or preemptive rights) or agreements for the purchase or
acquisition from the Company of any shares of its capital stock.  Except for the
Certificate of Designation, the SP&AA Agreement, and the Transaction Documents,
the Company is not a party to or subject to any agreement or understanding, and
to the Company's knowledge there is no agreement or understanding between any
individuals and/or entities, which affects or relates to the voting or giving of
written consents with respect to any Company security or the voting by a
director of the Company. Except as set forth in Section 3.2(c) of the Company
Disclosure Schedule, none of the Company's stock purchase agreements or stock
option documents or any other agreement, document or commitment (written or
oral) of the Company provides for acceleration of vesting (or lapse of a
repurchase right) upon the occurrence of any events.  All outstanding shares of
the Company’s Common Stock and all shares of the Company’s Common Stock
underlying outstanding options are subject to (i) a right of first refusal in
favor of the Company upon any proposed transfer (other than transfers for estate
planning purposes); and (ii) a lock-up or market standoff agreement of not less
than 180 days following the Company’s initial public offering pursuant to a
registration statement filed with the Securities and Exchange Commission under
the Securities Act.  The Company has never adjusted or amended the exercise
price of any stock options previously awarded, whether through amendment,
cancellation, replacement grant, repricing, or any other means.  Except as set
forth in the SP&AA Agreement, the Company has no obligation (contingent or
otherwise) to purchase or redeem any of its securities.

 
-4-

--------------------------------------------------------------------------------

 
 
(d)          Prior Shares.  The outstanding shares of Common Stock are duly and
validly authorized and issued, fully paid and nonassessable.   All shares of the
Company's capital stock issued on or after May 15, 2009, has been issued in full
compliance with all applicable state and federal laws concerning the issuance of
securities, and to the knowledge of the Company, all shares issued by the
Company and all predecessors-by-merger since the respective date on which each
such entity was incorporated incorporation have been issued in full compliance
with all applicable state and federal laws concerning the issuance of
securities.
 
(e)          409A Compliance.   No stock options, stock appreciation rights or
other equity-based awards issued or granted by the Company are subject to the
requirements of Section 409A of the Code.  Each "nonqualified deferred
compensation plan" (as such term is defined under Section 409A(d)(1) of the Code
and the guidance thereunder) under which the Company makes, is obligated to make
or promises to make, payments (each, a "409A Plan") complies in all material
respects, in both form and operation, with the requirements of Section 409A of
the Code and the guidance thereunder.  No payment to be made under any 409A Plan
is, or to the knowledge of the Company will be, subject to the penalties of
Section 409A(a)(1) of the Code.
 
3.3         Subsidiaries.  Except as set forth in Section 3.3 of the Company
Disclosure Schedule, the Company does not presently own, have any investment in,
or control, directly or indirectly, or hold any rights to acquire any interest
in any other corporation, partnership, trust, joint venture, limited liability
company, association or other business entity, nor has the Company ever held
such interest.  The Company is not a participant in any joint venture,
partnership or similar arrangement.


3.4         Authorization.  All corporate action required to be taken by the
Company’s board of directors (the "Board of Directors") and stockholders in
order to authorize the Company to enter into the Transaction Documents, and to
issue the Shares at the Closing and the Common Stock issuable upon conversion of
the Shares, has been taken or will be taken prior to the Closing.  All action on
the part of the officers of the Company necessary for the execution and delivery
of the Transaction Documents, the performance of all obligations of the Company
under the Transaction Documents to be performed as of the Closing, and the
issuance and delivery of the Shares has been taken or will be taken prior to the
Closing.  The Transaction Documents, when executed and delivered by the Company,
shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 
-5-

--------------------------------------------------------------------------------

 

3.5         Valid Issuance of Shares.  The Shares, when issued, sold and
delivered in accordance with the terms and for the consideration set forth in
this Agreement, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Documents, applicable state and federal securities laws and Liens
created by or imposed by a Purchaser.  Assuming the accuracy of the
representations of the Purchasers in Section 4 of this Agreement and subject to
the filings described in clause (ii) of Section 3.6, below, the Shares will be
issued in compliance with all applicable federal and state securities laws.  The
Common Stock issuable upon conversion of the Shares has been duly reserved for
issuance, and upon issuance in accordance with the terms of the Articles of
Incorporation, will be validly issued, fully paid and nonassessable and free of
restrictions on transfer other than restrictions on transfer under the
Transaction Documents, applicable federal and state securities laws and Liens
created by or imposed by a Purchaser.  Based in part upon the representations of
the Purchasers in Section 4 of this Agreement, and subject to Section 3.6,
below, the Common Stock issuable upon conversion of the Shares will be issued in
compliance with all applicable federal and state securities laws.


3.6         Governmental Consents and Filings.


(a)          Assuming the accuracy of the representations made by the Purchasers
in Section  4 of this Agreement, no consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority is required on the part of the
Company in connection with the consummation of the transactions contemplated by
this Agreement, except for (i) the filing of the Certificate of Designation,
which will have been filed as of the Closing, and (ii) filings pursuant to
Regulation D of the Securities Act, and applicable state securities laws, which
have been made or will be made in a timely manner.


(b)          Without limiting the generality of the foregoing, Company is not in
violation of any of the rules, regulations or requirements of the FINRA OTC
Bulletin Board (the “Principal Market”) and has no knowledge of any facts or
circumstances that would reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future. During the one
(1) year period prior to the date hereof, (i) the Common Stock has been listed
on the Principal Market or quoted on the “gray sheets” (the “ Gray Sheets ”),
(ii) trading in the Common Stock or quotation on the Gray Sheets has not been
suspended by the SEC, the Principal Market or the Gray Sheets and (iii) Parent
has received no communication, written or oral, from the SEC or the Principal
Market regarding the suspension or delisting of the Common Stock from the
Principal Market. Parent and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, and neither Parent nor any
such Subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.


3.7         Securities Matters.


(a)          SEC Filings.  The Company's issued and outstanding shares of Common
Stock are registered pursuant to Section 12(g) of the Exchange Act, and the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC under the Exchange Act for the three (3)
years preceding the date of this Agreement (or such shorter period as the
Company was required by law or regulation to file such material) (all of the
foregoing filed within the period of three (3) years preceding the date hereof
or amended after the date hereof and all exhibits included therein and financial
statements and schedules thereto and documents incorporated by reference
therein, being hereinafter referred to as the "SEC Documents") on timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Document prior to the expiration of any such extension.    The Company has
delivered to the Purchasers or their representatives, or made available through
the SEC’s website at http://www.sec.gov, true and complete copies of the SEC
Documents.  As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Investor which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made and not misleading.

 
-6-

--------------------------------------------------------------------------------

 


(b)          Sarbanes-Oxley.  The Company is in compliance with any and all
applicable requirements of the Sarbanes-Oxley Act of 2002 to small business
issuers that are effective as of the date hereof, and any and all applicable
rules and regulations promulgated by the SEC thereunder that are effective as of
the date hereof.


(c)          Investment Company.  Neither the Company nor any of its affiliates
is an "investment company" within the meaning of the Investment Company Act of
1940, as amended.


3.8         Litigation.  Except as set forth in Section 3.8 of the Company
Disclosure Schedule, there is no claim, action, suit, proceeding, arbitration,
complaint, charge, investigation, pending or, to the Company's knowledge
currently threatened (i) against the Company or any officer, director or Key
Employee of the Company arising out of their employment or board relationship
with the Company; (ii)  that questions the validity of the Transaction Documents
or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Documents; or (iii) that would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.   Neither the Company nor, to the Company’s knowledge,
any of its officers, directors or Key Employees is a party or is named as
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality (in the case of officers,
directors or Key Employees, such as would affect the Company).  There is no
action, suit, proceeding or investigation by the Company pending or which the
Company intends to initiate.  The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to the Company) involving the prior employment of
any of the Company’s employees, their services provided in connection with the
Company’s business, or any information or techniques allegedly proprietary to
any of their former employers, or their obligations under any agreements with
prior employers.

 
-7-

--------------------------------------------------------------------------------

 

3.9         Intellectual Property.  The Company owns or possesses or can acquire
on commercially reasonable terms, sufficient legal rights to all Company
Intellectual Property without any known conflict with, or infringement of, the
rights of others.  To the Company’s knowledge, no product or service marketed or
sold (or proposed to be marketed or sold) by the Company violates or will
violate any license or infringes or will infringe any intellectual property
rights of any other party.  Other than with respect to commercially available
software products under standard end-user object code license agreements, there
are no outstanding options, licenses, agreements, claims, encumbrances or shared
ownership interests of any kind relating to the Company Intellectual Property,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, proprietary rights and
processes of any other Person.  The Company has not received any communications
alleging that the Company has violated or, by conducting its business, would
violate any of the patents, trademarks, service marks, tradenames, copyrights,
trade secrets, mask works or other proprietary rights or processes of any other
Person.  The Company has obtained and possesses valid licenses to use all of the
software programs present on the computers and other software-enabled electronic
devices that it owns or leases or that it has otherwise provided to its
employees for their use in connection with the Company’s business.  To the
Company’s knowledge, it will not be necessary to use any inventions of any of
its employees or consultants (or Persons it currently intends to hire) made
prior to their employment by the Company.  Each employee and consultant has
assigned to the Company all intellectual property rights he or she owns that are
related to the Company’s business as now conducted and as presently proposed to
be conducted.  Section 3.9 of the Company Disclosure Schedule lists all Company
Intellectual Property.  The Company has not embedded any open source, copyleft
or community source code in any of its products generally available or in
development, including but not limited to any libraries or code licensed under
any General Public License, Lesser General Public License or similar license
arrangement.  For purposes of this Section 3.9, the Company shall be deemed to
have knowledge of a patent right if the Company has actual knowledge of the
patent right or would be found to be on notice of such patent right as
determined by reference to United States patent laws.


3.10       Compliance with Law and Other Instruments.


(a)          No Violations.  The Company is not in violation or default (i) of
any provisions of its Articles of Incorporation or Bylaws, (ii) of any
instrument, judgment, order, writ or decree, (iii) under any note, indenture or
mortgage, (iv) under any lease, agreement, contract or purchase order to which
it is a party or by which it is bound that is required to be listed on the
Company Disclosure Schedule, or (v) of any provision of federal or state
statute, rule or regulation applicable to the Company, the violation or default
of which would have a Material Adverse Effect.  The execution, delivery and
performance of the Transaction Documents and the consummation of the
transactions contemplated by the Transaction Documents will not result in any
such violation or be in conflict with or constitute, with or without the passage
of time and giving of notice, either (i) a default under any such provision,
instrument, judgment, order, writ, decree, contract or agreement or (ii) an
event which results in the creation of any Lien upon any assets of the Company
or the suspension, revocation, forfeiture, or nonrenewal of any material permit
or license applicable to the Company.


(b)          Foreign Corrupt Practices. Neither Parent nor any of its
Subsidiaries nor any director, officer, agent, employee or other Person acting
on behalf of Parent or any of its Subsidiaries has, in the course of its actions
for, or on behalf of, Parent or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.


3.11       Agreements; Actions


(a)          Except for the Transaction Documents, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of $50,000,
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(b)          The Company has not (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock, (ii) incurred any indebtedness for money borrowed or
incurred any other liabilities individually in excess of $50,000 in the
aggregate, (iii) made any loans or advances to any Person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of subsections (ii) and (iii) of
this Section 3.11(b), all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same Person
(including Persons the Company has reason to believe are affiliated with each
other) shall be aggregated for the purpose of meeting the individual minimum
dollar amounts of such subsection.


(c)          The Company is not a guarantor or indemnitor of any indebtedness of
any other Person.


3.12       Certain Transactions


(a)          Except as set forth in Section 3.12(a) of the Company Disclosure
Schedule, other than (i) standard employee benefits generally made available to
all employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase of shares of the
Company’s capital stock and the issuance of options to purchase shares of the
Company’s Common Stock, in each instance, approved in the written minutes of the
Board of Directors (previously provided to the Purchasers or their counsel),
there are no agreements, understandings or proposed transactions between the
Company and any of its officers, directors, consultants or Key Employees, or any
Affiliate thereof.


(b)          Except as set forth in Section 3.12(b) of the Company Disclosure
Schedule, the Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees.  None of the Company’s directors, officers or
employees, or any members of their immediate families, or any Affiliate of the
foregoing are, directly or indirectly, indebted to the Company or have any (i)
material commercial, industrial, banking, consulting, legal, accounting,
charitable or familial relationship with any of the Company’s customers,
suppliers, service providers, joint venture partners, licensees and competitors,
(ii) direct or indirect ownership interest in any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship,
or any firm or corporation which competes with the Company except that
directors, officers or employees or stockholders of the Company may own stock in
(but not exceeding two percent (2%) of the outstanding capital stock of)
publicly traded companies that may compete with the Company or (iii) financial
interest in any material contract with the Company.


3.13       Rights of Registration and Voting Rights.  Except as set forth in
Section 3.13 of the Company Disclosure Schedule, the Company is not under any
obligation to register under the Securities Act any of its currently outstanding
securities or any securities issuable upon exercise or conversion of its
currently outstanding securities.  


3.14       Absence of Liens.   Except as set forth in Section 3.14 of the
Company Disclosure Schedule, the property and assets that the Company owns are
free and clear of all mortgages, deeds of trust, and Liens, except for statutory
Liens for the payment of current Taxes that are not yet delinquent and
encumbrances and Liens that arise in the ordinary course of business and do not
materially impair the  Company’s ownership or use of such property or
assets.  With respect to the property and assets it leases, the Company is in
compliance with such leases and, to its knowledge, holds a valid leasehold
interest free of any Liens other than those of the lessors of such property or
assets.
 
 
-9-

--------------------------------------------------------------------------------

 
 
3.15       Financial Matters


(a)          Financial Statements.  The Company has delivered to each Investor
its audited income statements for the twelve-month period ended March 31, 2010,
and its unaudited income statement for the six-month period ended September 30,
2010, and an audited balance sheet dated as of March 31, 2010, and an unaudited
balance sheet dated as of September 30, 2010 (collectively, the "Financial
Statements").  The Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis
throughout the periods indicated, except that the unaudited Financial Statements
may not contain all footnotes required by generally accepted accounting
principles.  The Financial Statements fairly present in all material respects
the financial condition and operating results of the Company as of the dates,
and for the periods, indicated therein, subject in the case of the unaudited
Financial Statements to normal year-end audit adjustments. Except as set forth
in the Financial Statements, the Company has no material liabilities or
obligations, contingent or otherwise, other than (i) liabilities incurred in the
ordinary course of business subsequent to Financial Statements Date,
(ii) obligations under contracts and commitments incurred in the ordinary course
of business, and (iii) liabilities and obligations of a type or nature not
required under generally accepted accounting principles to be reflected in the
Financial Statements, which, in all such cases, individually and in the
aggregate would not have a Material Adverse Effect.  The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.


(b)          Internal Accounting and Disclosure Controls. Parent maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization, and
(iv)  the recorded accountability for assets and liabilities is compared with
the existing assets and liabilities at reasonable intervals and appropriate
action is taken with respect to any difference. Parent maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the 1934
Act) that are effective in ensuring that information required to be disclosed by
Parent in the reports that it files or submits under the 1934 Act is recorded,
processed, summarized and reported, within the time periods specified in the
rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by
Parent in the reports that it files or submits under the 1934 Act is accumulated
and communicated to Parent’s management, including its principal executive
officer or officers and its principal financial officer or officers, as
appropriate, to allow timely decisions regarding required disclosure. During the
twelve months prior to the date hereof, neither Parent nor any of its
Subsidiaries have received any notice or correspondence from any accountant
relating to any potential material weakness in any part of the system of
internal accounting controls of Parent or any of its Subsidiaries.


(c)          Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by Company in
its Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.
 
 
-10-

--------------------------------------------------------------------------------

 
 
3.16       Changes.  Since the Financial Statements Date there has not been:


(a)          any change in the assets, liabilities, financial condition or
operating results of the Company from that reflected in the Financial
Statements, except changes in the ordinary course of business that have not
caused, in the aggregate, a Material Adverse Effect;


(b)          any damage, destruction or loss, whether or not covered by
insurance, that would have a Material Adverse Effect;


(c)          any waiver or compromise by the Company of a valuable right or of a
material debt owed to it;


(d)          any satisfaction or discharge of any Lien or payment of any
obligation by the Company, except in the ordinary course of business and the
satisfaction or discharge of which would not have a Material Adverse Effect;


(e)          any material change to a material contract or agreement by which
the Company or any of its assets is bound or subject;


(f)          any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder;


(g)         any resignation or termination of employment of any officer or Key
Employee of the Company;


(h)         any mortgage, pledge, transfer of a security interest in, or Lien,
created by the Company, with respect to any of its material properties or
assets, except Liens for Taxes not yet due or payable and Liens that arise in
the ordinary course of business and do not materially impair the Company’s
ownership or use of such property or assets;


(i)          any loans or guarantees made by the Company to or for the benefit
of its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;


(j)          any declaration, setting aside or payment or other distribution in
respect of any of the Company’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Company;


(k)         any sale, assignment or transfer of any Company Intellectual
Property that could reasonably be expected to result in a Material Adverse
Effect;


(l)          receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company;


(m)        to the Company’s knowledge, any other event or condition of any
character, other than events affecting the economy or the Company’s industry
generally,  that could reasonably be expected to result in a Material Adverse
Effect; or
 
(n)         any arrangement or commitment by the Company to do any of the things
described in this Section 3.16.
 
 
-11-

--------------------------------------------------------------------------------

 
 
3.17       Employee Matters


(a)          As of the date hereof, the Company employs such full-time
employees, part-time employees and consultants or independent contractors as are
listed in Section 3.17 of the Company Disclosure Schedule, which sets forth a
detailed description of all compensation, including salary, bonus, severance
obligations and deferred compensation paid or payable for each officer,
employee, consultant and independent contractor of the Company who received
compensation in excess of $75,000 for the fiscal year ended March 31, 2010, or
is anticipated to receive compensation in excess of $75,000 for the fiscal year
ending March 31, 2011.


(b)          To the Company’s knowledge, none of its employees is obligated
under any contract (including licenses, covenants or commitments of any nature)
or other agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business.  Neither the execution or delivery of the Transaction
Documents, nor the carrying on of the Company’s business by the employees of the
Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.


(c)          The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants,
or independent contractors. The Company has complied in all material respects
with all applicable state and federal equal employment opportunity laws and with
other laws related to employment, including those related to wages, hours,
worker classification, and collective bargaining.  The Company has withheld and
paid to the appropriate governmental entity or is holding for payment not yet
due to such governmental entity all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, Taxes,
penalties, or other sums for failure to comply with any of the foregoing.


(d)          To the Company’s knowledge, no Key Employee intends to terminate
employment with the Company or is otherwise likely to become unavailable to
continue as a Key Employee, nor does the Company have a present intention to
terminate the employment of any of the foregoing.  The employment of each
employee of the Company is terminable at the will of the Company.  Except as set
forth in Section 3.17 of the Company Disclosure Schedule or as required by law,
upon termination of the employment of any such employees, no severance or other
payments will become due.  Except as set forth in Section 3.17 of the Company
Disclosure Schedule, the Company has no policy, practice, plan, or program of
paying severance pay or any form of severance compensation in connection with
the termination of employment services.


(e)          The Company has not made any representations regarding equity
incentives to any officer, employees, director or consultant that are
inconsistent with the share amounts and terms set forth in the minutes of
meetings of the Board of Directors.


(f)          Each former Key Employee whose employment was terminated by the
Company has entered into an agreement with the Company providing for the full
release of any claims against the Company or any related party arising out of
such employment.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(g)          Section 3.17 of the Company Disclosure Schedule sets forth each
employee benefit plan maintained, established or sponsored by the Company, or
which the Company participates in or contributes to, which is subject to the
Employee Retirement Income Security Act of 1974, as amended ("ERISA").  The
Company has made all required contributions and has no liability to any such
employee benefit plan, other than liability for health plan continuation
coverage described in Part 6 of Title I(B) of ERISA,  and has complied in all
material respects with all applicable laws for any such employee benefit plan.


(h)          The Company is not bound by or subject to (and none of its assets
or properties is bound by or subject to) any written or oral, express or
implied, contract, commitment or arrangement with any labor union, and no labor
union has requested or, to the knowledge of the Company, has sought to represent
any of the employees, representatives or agents of the Company.  There is no
strike or other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which could have a Material Adverse Effect, nor is the
Company aware of any labor organization activity involving its employees.


(i)          To the Company’s knowledge, none of the Key Employees or directors
of the Company has been (i) subject to voluntary or involuntary petition under
the federal bankruptcy laws or any state insolvency law or the appointment of a
receiver, fiscal agent or similar officer by a court for his business or
property; (ii) convicted in a criminal proceeding or named as a subject of a
pending criminal proceeding (excluding traffic violations and other minor
offenses); (iii) subject to any order, judgment, or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; or (iv) found by a court of competent jurisdiction
in a civil action or by the Securities and Exchange Commission or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities, or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended, or vacated.


3.18      Tax Returns and payments.  There are no federal, state county, local
or foreign Taxes due and payable by the Company which have not been timely
paid.  There are no accrued and unpaid federal, state, country, local or foreign
Taxes of the Company which are due, whether or not assessed or disputed.  There
have been no examinations or audits of any Tax Returns or reports by any
applicable federal, state, local or foreign governmental agency.  The Company
has duly and timely filed all federal, state, county, local and foreign Tax
Returns required to have been filed by it and there are in effect no waivers of
applicable statues of limitations with respect to Taxes for any year.


3.19      Insurance.  The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.

3.20      Confidential Information and Invention Assignment Agreements.  Each
current and former employee, consultant and officer of the Company has executed
an agreement with the Company regarding confidentiality and proprietary
information substantially in the form or forms delivered to the counsel for the
Purchasers (the "Confidential Information Agreements").  No current or former
Key Employee has excluded works or inventions from his or her assignment of
inventions pursuant to such Key Employee’s Confidential Information
Agreement.  The Company is not aware that any of its Key Employees is in
violation thereof.


3.21      Permits.  The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could reasonably be expected to have a Material Adverse Effect.  The Company is
not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.
 
-13-

--------------------------------------------------------------------------------


 
3.22      Corporate Documents.  The Articles of Incorporation and Bylaws of the
Company are in the form provided to the Purchasers.  The copy of the minute book
of the Company provided to the Purchasers contains minutes of meetings of
directors and stockholders and all actions by written consent without a meeting
by the directors and accurately reflects in all material respects all actions by
the directors (and any committee of directors) and stockholders with respect to
all transactions referred to in such minutes.


3.23      83(b) Elections.  To the Company's knowledge, all elections and
notices under Section 83(b) of the Code have been or will be timely filed by all
individuals who have acquired shares of the Company's Common Stock subject to
substantial risk of forfeiture.


3.24      Environmental and Safety Laws.  Except as could not reasonably be
expected to have a Material Adverse Effect and as set forth in Section 3.24 of
the Company Disclosure Schedule,   (a) the Company is and has been in compliance
with all Environmental Laws; (b) there has been no release or threatened release
of any pollutant, contaminant or toxic or hazardous material, substance or
waste, or petroleum or any fraction thereof, (each a "Hazardous Substance") on,
upon, into or from any site currently or heretofore owned, leased or otherwise
used by the Company; (c) there have been no Hazardous Substances generated by
the Company that have been disposed of or come to rest at any site that has been
included in any published U.S. federal, state or local "superfund" site list or
any other similar list of hazardous or toxic waste sites published by any
governmental authority in the United States; and (d) there are no underground
storage tanks located on, no polychlorinated biphenyls ("PCBs") or
PCB-containing equipment used or stored on, and no hazardous waste as defined by
the Resource Conservation and Recovery Act, as amended, stored on, any site
owned or operated by the Company, except for the storage of hazardous waste in
compliance with Environmental Laws.  The Company has made available to the
Purchasers true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies, and environmental studies or
assessments.   For purposes of this Section 3.24, "Environmental Laws" means any
law, regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance; (b) pollution or protection of
employee health or safety, public health or the environment; or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.


3.25      Brokers and Finders.  Except as set forth in Section 3.25 of the
Company Disclosure Schedule, the Company has not retained any investment banker,
broker or finder in connection with the transactions contemplated by this
Agreement.

3.26      Disclosure.  No representation or warranty of the Company contained in
this Agreement, as qualified by the Company Disclosure Schedule,
and     certificate furnished or to be furnished to Purchasers at the Closing
contains any untrue statement of a material fact or, to the Company’s knowledge,
omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made.  It is understood that this representation is qualified by
the fact that the Company has not delivered to the Purchasers, and has not been
requested to deliver, a private placement or similar memorandum or any written
disclosure of the types of information customarily furnished to purchasers of
securities.
 
-14-

--------------------------------------------------------------------------------


 
4.           Representations, Acknowledgments and Warranties of
Purchasers.  Each Purchaser, severally and not jointly, represents, acknowledges
and warrants to the Company (provided that such representations and warranties
do not limit or obviate the representations and warranties of the Company set
forth in this Agreement) as follows:


4.1         Authorization.  Purchaser has full power and authority to enter into
this Agreement and all corporate action on the part of Purchaser, its officers,
directors, managers, members and stockholders necessary for the purchase of the
Shares has been taken, and this Agreement constitutes the legally binding and
valid obligation of Purchaser, enforceable in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors' rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.


4.2         Brokers and Finders.  Purchaser has not retained any investment
banker, broker or finder in connection with the transactions contemplated by
this Agreement.


4.3         Purchase Entirely for Own Account.  This Agreement is made with
Purchaser in reliance upon Purchaser's representation to the Company, which by
Purchaser's execution of this Agreement Purchaser hereby confirms, that the
Shares to be received by Purchaser will be acquired for investment for
Purchaser's own account, not as a nominee or agent, and not with a view to the
sale or distribution of any part thereof, and that Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same.  By executing this Agreement, Purchaser further represents that it has
no contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participation to such Person or to any third Person, with
respect to any of the Shares.


4.4         Restricted Securities.  Purchaser understands and acknowledges that
the offering of the Shares pursuant to this Agreement will not be registered
under the Securities Act on the grounds that the offering and sale of securities
contemplated by this Agreement are exempt from registration pursuant to Section
4(2) of the Securities Act, and that the Company's reliance upon such exemption
is predicated, in part, upon Purchaser's representations set forth in this
Agreement.


4.5         Limitations on Disposition.


(a)          In no event will Purchaser dispose of any of its Shares (other than
pursuant to an effective registration statement under the Securities Act or
pursuant to Rule 144 promulgated by the United States Securities and Exchange
Commission (the "Commission") under the Securities Act ("Rule  144") or any
similar or analogous rule), unless and until (i) Purchaser shall have notified
the Company of the proposed disposition and shall have furnished the Company
with a statement of the circumstances surrounding the proposed disposition, and
(ii) if reasonably requested by the Company, Purchaser shall have furnished the
Company with an opinion of counsel satisfactory in form and substance to the
Company to the effect that such disposition will not require registration under
the Securities Act.

(b)          Notwithstanding the provisions of subsection (a) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by a Purchaser that is (i) a partnership to an affiliate, a partner of such
partnership or a retired partner of such partnership who retires after the date
hereof, or to the estate of any such partner or retired partner or the transfer
by gift, will or intestate succession of any partner to his or her spouse or to
the siblings, lineal descendants or ancestors of such partner or his or her
spouse; (ii) a corporation, to its stockholders in accordance with their
interest in the corporation; (iii) a limited liability company, to its members
or former members in accordance with their interest in the limited liability
company; or (iv) to the Purchaser's family member or trust for the benefit of
the individual Purchaser, if the transferee agrees in writing to be subject to
the terms hereof to the same extent as if he or she were an original Purchaser
hereunder.
 
-15-

--------------------------------------------------------------------------------


 
4.6         Investment Experience and Disclosure of Information.  Purchaser (i)
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of its prospective investment in the
Shares; (ii) has the ability to bear the economic risks of its prospective
investment; and (iii) is able to bear the economic risk of its investment and to
hold the Shares for an indefinite period of time.


4.7         Accredited Investor.  Purchaser is an "accredited investor," as such
term is defined for purposes of Rule 501 of Regulation D, as presently in
effect, promulgated by the Commission.


4.8         Non-Reliance on Company. Investor is not relying on the Company with
respect to the tax and other economic considerations relating to this Agreement
and the purchase of the Shares. In regard to such considerations, Investor has
relied on the advice of, or has consulted with, his, her or its own personal
tax, investment or other advisors and has not relied on the Company or any of
its affiliates, officers, directors, attorneys, accountants or any affiliates of
any thereof and each other person, if any, who controls any thereof, within the
meaning of Section 15 of the Securities Act, except to the extent such advisors
shall be deemed to be as such.
 
4.9         Full Access to Company Records. Investor has been granted the
opportunity to conduct a full and fair examination of the records, documents and
files of the Company, to ask questions of and receive answers from
representatives of the Company, its officers, directors, employees and agents
concerning the terms and conditions of this Agreement and the purchase of
Shares, the Company and its business and prospects, and to obtain any additional
information which Investor deems necessary to verify the accuracy of any
information received.


4.10      No General Solicitation. The Shares were not offered to Investor
through an advertisement in printed media of general and regular circulation,
radio or television.


4.11      Limited Market. There is currently a very limited market for the
Company’s Common Stock on the Over-the-Counter Bulletin Board. There can be no
assurances that a liquid market will develop for the Company’s Common Stock or
if developed, be sustained in the future. Consequently, Investor may never be
able to liquidate its investment and Investor may bear the economic risk of its
investment for an indefinite period of time.


5.           California and Federal Securities Laws


5.1        No Qualification.  THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA, AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT
OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION
IS UNLAWFUL UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE.  THE RIGHTS
OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON SUCH
QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.


5.2         Legend.  The certificates for the Shares shall bear a legend in
substantially the following form (and any other legend required by the
Commissioner of Corporations of the State of California).
 
-16-

--------------------------------------------------------------------------------


 
"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT").  SUCH SECURITIES MAY NOT BE TRANSFERRED
UNLESS A REGISTRATION STATEMENT UNDER THE ACT IS IN EFFECT AS TO SUCH TRANSFER
OR, IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY, SUCH
TRANSFER MAY BE MADE PURSUANT TO RULE 144 OR REGISTRATION UNDER THE ACT IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT."


6.           Conditions to Closing


6.1        Conditions to Purchaser's Obligations.  The obligations of each
Purchaser under Section 2 of this Agreement are subject to the fulfillment on or
before the Closing of each of the following conditions, any of which may be
waived in writing by such Purchaser but which waiver shall not be effective
against any Purchaser who does not consent in writing thereto.


(a)          Representations and Warranties.  The representations and warranties
of the Company contained in Section 3 shall be true on and as of the Closing
with the same effect as if made on and as of the Closing.


(b)          Performance.  The Company shall have performed or fulfilled all
agreements, obligations and conditions contained herein required to be performed
or fulfilled by the Company before the Closing.


(c)          Blue Sky Compliance.  The Company shall have complied with and be
effective under the securities laws of the State of California and any other
state, as necessary to offer and sell the Shares to each Purchaser.


(d)          Secretary’s Certificate.  The Secretary of the Company shall
deliver to each Purchaser at the Closing a certificate stating that the copies
attached thereto of the Company’s Articles of Incorporation and Bylaws and the
resolutions of its Board of Directors and stockholders relating to the sale of
the Shares are true and complete copies of such documents and resolutions.


(e)          Compliance Certificate.  The Company shall have delivered to
Purchasers the Compliance Certificate, dated as of the Closing, signed by the
Company's President, certifying that the conditions set forth in Sections 6.1(a)
and 6.1(b) have been satisfied and stating that there shall have been no
Material Adverse Effect with respect to the Company since the Financial
Statements Date.


(f)          Authorization of the Board of Directors of the Company.  The Board
of Directors shall have duly adopted resolutions authorizing the execution,
delivery and performance of this Agreement, the Transaction Documents, and each
of the agreements contemplated hereby, the filing of the Articles of
Incorporation, the adoption of the Company's Bylaws, the issuance and sale of
the Shares, and the consummation of all other transactions contemplated by this
Agreement and the Transaction Documents.


(g)          Closing of Transactions Under SP&AA Agreement.  The transactions
contemplated by the SP&AA Agreement shall close concurrently with the closing of
the issuance of Shares under this Agreement.
 
-17-

--------------------------------------------------------------------------------


 
(h)          Board of Directors.  As of the Closing, the Board of Directors
shall consist of Atticus Lowe, Robert G. Watson, James Miller, and Lance
Helfert.


(i)          Opinion of Counsel.  Counsel for the Company shall have delivered
to each Purchaser an opinion in the form attached hereto as Exhibit D.


(j)          Proprietary Information and Inventions Agreement.  The Company
shall have entered into a proprietary information and inventions agreement, in
form and substance satisfactory to such Purchaser, with each of its officers,
key employees, and any consultants identified by the Majority Purchasers.


(k)          Delivery of Certificates.  The Company shall deliver certificates
representing the number of Shares set forth opposite each Purchaser's name on
Schedule 1 hereto.


(l)          Good Standing Certificates.  The Company shall have delivered to
Purchasers a certificate of good standing (including Tax good standing) issued
by the Secretary of State for the State of Nevada, the State of Kansas, and the
applicable authority for each other jurisdiction in which the Company is
qualified to do business, dated a recent date before the Closing.


(m)          Consents and Qualifications.  The Company shall have obtained
(i) copies of all third party and governmental consents, approvals and filings
required in connection with the consummation of the transactions hereunder
(including, without limitation, all blue sky law filings and waivers of all
preemptive rights and rights of first refusal), and (ii) all authorizations,
approvals or permits, if any, of any governmental authority or regulatory body
of the United States or of any state that are required in connection with the
lawful issuance and sale of the Shares pursuant to this Agreement shall be duly
obtained and effective as of the Closing.


6.2        Conditions to Company's Obligations.  The obligations of the Company
under Section 2 of this Agreement are subject to the fulfillment at or before
the Closing of each of the following conditions, any of which may be waived in
writing by the Company:


(a)          Representations and Warranties.  The representations and warranties
of each Purchaser contained in Section 4 shall be true on and as of the Closing
with the same effect as though said representations and warranties had been made
on and as of the Closing.


(b)          Payment of Purchase Price.  Each of the Purchasers shall have
delivered the purchase price by wire transfer or other immediately available
funds, the sum set forth opposite such Purchaser's name specified in Schedule 1,
in payment of the purchase price of the number of Shares being purchased by such
Purchaser pursuant to this Agreement.
 
-18-

--------------------------------------------------------------------------------


 
7.           Additional Covenants of Parties

7.1         Indemnification. In consideration of each Purchaser’s execution and
delivery of the Transaction Documents and acquiring the Shares thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall jointly and severally defend, protect, indemnify
and hold harmless each Purchaser and each other holder of the Securities and all
of their stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Purchaser or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents.


(a)          To the extent that the foregoing undertakings by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.


(b)          Promptly after receipt by an Indemnified Person or Indemnified
Party under this Section 6 of notice of the commencement of any action or
proceeding (including any governmental action or proceeding) involving a Claim,
such Indemnified Person or Indemnified Party shall, if a Claim in respect
thereof is to be made against any indemnifying party under this Section 9.2,
deliver to the indemnifying party a written notice of the commencement thereof,
and the indemnifying party shall have the right to participate in, and, to the
extent the indemnifying party so desires, jointly with any other indemnifying
party similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Purchasers holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates.  The Indemnified Party or Indemnified Person shall
cooperate reasonably with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent.  No indemnifying
party shall, without the prior written consent of the Indemnified Party or
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party or
Indemnified Person of a release from all liability in respect to such Claim or
litigation.  Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made.  The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this

 
-19-

--------------------------------------------------------------------------------

 
 
(c)        The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.


(d)        The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.


(e)        To the extent any indemnification by an indemnifying party is
prohibited or limited by law, the indemnifying party agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under this Section 9.2 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the net amount of
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.


7.2        Reports Under Exchange Act.  With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the 1933 Act or any other
similar rule or regulation of the SEC that may at any time permit the Purchasers
to sell securities of Company to the public without registration (“Rule 144”),
Company agrees to:


(a)        Make and keep public information available, as those terms are
understood and defined in Rule 144;


(b)        File with the SEC in a timely manner all reports and other documents
required of Company under the 1933 Act and the 1934 Act so long as Company
remains subject to such requirements (it being understood that nothing herein
shall limit Company’s obligations under Section 4(c) of the Securities Purchase
Agreement) and the filing of such reports and other documents is required for
the applicable provisions of Rule 144; and


(c)        Furnish to each Purchaser so long as such Purchaser owns Registrable
Securities, promptly upon written request by an Purchaser, (i) a written
statement by Company, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act, and the 1934 Act, (ii) a copy of
the most recent annual or quarterly report of Company and such other reports and
documents so filed by Company, and (iii) such other information as may be
reasonably requested to permit the Purchasers to sell such securities pursuant
to Rule 144 without registration.


7.3        Purchasers' Counsel Fees. At or promptly following the Initial
Closing, the Company shall pay the fees and expenses of Reicker, Pfau, Pyle &
McRoy LLP, counsel to West Coast Opportunity Fund, LLC, in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein, provided that in no event shall the Company be obligated to pay under
this Section 7.4 more than Eighty-Five Thousand Dollars ($85,000.00) in the
aggregate for such fees and expenses.

 
-20-

--------------------------------------------------------------------------------

 

8.           Miscellaneous


8.1        Notices.  All notices, elections, requests, demands, and other
communications required or permitted under this Agreement shall be in writing,
and shall be deemed to have been delivered and received (a) when personally
delivered, or (b) on the fifth (5th) business day after the date on which
deposited in the national mail system of the country of the sender's residence
and (for items transmitted under this clause "(b)" from a source in the United
States to a destination also in the United States) as evidenced by a receipt for
registered or certified mail signed by the recipient or an authorized agent of
recipient, or (c) on the date on which transmitted by facsimile or other
electronic means generating a receipt evidencing a successful transmission; or
(d) on the next business day after the business day on which deposited with a
nationally or internationally recognized overnight commercial delivery service
(e.g., Federal Express or DHL) for the fastest commercially available overnight
delivery, with a return receipt (or equivalent thereof administered by such
regulated public carrier) requested, freight prepaid, addressed to the party for
whom intended at the mailing address, facsimile number, or email address set
forth on the signature page of this Agreement, or such other mailing address,
facsimile number, or email address, notice of which is given in a manner
permitted by this Section 8.1.


8.2        Binding on Successors; Assignment.  This Agreement shall be binding
upon, and shall inure to the benefit of, the heirs, successors, assigns, and
personal representatives of each of the parties.


8.3        Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which, taken together, shall be
one and the same instrument, binding on each of the signatories hereto.


8.4        Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.


8.5        Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Majority
Purchasers.  Notwithstanding the foregoing, this Agreement may not be amended to
create any obligation on behalf of a Purchaser to advance funds to the Company
or purchase Shares beyond the amounts set forth on Schedule 1 without the
consent or approval of such Purchaser.  Any amendment or waiver effected in
accordance with this Section 8.5 shall be binding upon the Company, Purchasers,
and any transferee of any Shares.


(a)        Rights Among Purchasers.  Each Purchaser (or transferee holder of
Shares issued hereunder) shall have the absolute right to exercise or refrain
from exercising any right or rights that such holder may have by reason of this
Agreement, including without limitation the right to consent to the waiver of
any obligation of the Company under this Agreement and to enter into an
agreement with the Company for the purpose of modifying this Agreement or any
agreement effecting any such modification, and such Purchaser or transferee
holder shall not incur any liability to any other Purchaser or holder of Shares
with respect to exercising or refraining from exercising any such right or
rights.


(b)        Exculpation Among Purchasers.  Each Purchaser acknowledges that it is
not relying upon any person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company.  Each Purchaser agrees that no Purchaser nor the respective controlling
Persons, officers, directors, partners, agents or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the issuance of
the Shares hereunder and shares of Common Stock issuable upon conversion of the
Shares.

 
-21-

--------------------------------------------------------------------------------

 

(c)        Effect of Amendment or Waiver.  Each Purchaser acknowledges that by
the operation of this Section 8.5, less than all of the Purchasers may effect an
amendment or waiver of provisions of this Agreement and therefore diminish or
eliminate all rights of such Purchaser under this Agreement even though such
Purchaser has not consented to the amendment or waiver.


8.6        Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


8.7        Aggregation of Stock.  All shares of the Common Stock or shares of
Common Stock issued upon conversion thereof held or acquired by affiliated
entities or persons shall be aggregated together for the purpose of determining
the availability of any rights under this Agreement.


8.8        Entire Agreement.  This Agreement and the Exhibits attached hereto
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein.


8.9        Survival of Representations and Warranties.  The representations and
warranties of the parties contained in Sections 3 and 4 of this Agreement shall
survive the execution and delivery of this Agreement and the Closing and shall
in no way be affected by any investigation of the subject matter thereof made by
or on behalf of the Purchasers or the Company.


8.10      Attorneys' Fees.  If any action or proceeding is commenced to construe
or enforce the terms and conditions of this Agreement or the rights and duties
created hereunder, then the party prevailing in such action shall be entitled to
recover its attorneys' fees and the costs of enforcing any judgment entered
therein.


8.11      Governing Law.  This Agreement shall be governed by and construed in
accordance with Nevada law, without regard to the application of the conflict of
law principles thereunder.


[Signatures appear on the following pages.]

 
-22-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.


"Company:"
     
EnerJex Resources, Inc., a Nevada corporation
     
By
     
C. Stephen Cochennet, Chief Executive Officer
     
Address and Facsimile No. for Notices:
     
EnerJex Resources, Inc.
 
ATTN:  Chief Executive Officer
 
27 Corporate Woods, Suite 350
 
10975 Grandview Drive
 
Overland Park, KS 66210
     
Facsimile No.:  (913) 754-7755
 
Email:  scochennet@bizkc.rr.com
     
with a copy to:
     
ANTHONY N. DEMINT
 
Attorney at Law
 
DeMint Law, PLLC
 
3753 Howard Hughes Parkway
 
Second Floor, Suite 314
 
Las Vegas, NV 89169
     
Facsimile No.:  (702) 442.7995
 
anthony@demintlaw.com



[Signatures continued on following page.]

 
-23- 

--------------------------------------------------------------------------------

 


"Common Stock Purchasers:"
     
Montecito Venture Partners, LLC, a
California limited liability company
     
By
     
Atticus Lowe
   
Chief Investment Officer of Managing Member
         
Date
     
Address and Facsimile No. for Notices:
     
Montecito Venture Partners, LLC
 
c/o West Coast Asset Management, Inc.
 
1205 Coast Village Road
 
Montecito, CA  93108
 
Attention: Atticus Lowe
 
Telephone: (805) 653-5333
 
Fax:   (805) 648-6466
     
Amount Being Invested by
 
Purchaser:                            $ _____________
   



[Signatures continued on following page.]


Signature Page for Common Stock Purchasers
EnerJex Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 

Signatures of Common Stock Purchasers Continued



     
Signature
Date
 
Signature
Date
           
Printed Name of Purchaser
 
Printed Name of Purchaser
           
Printed Name and Title of Person Signing on behalf of Purchaser
 
Printed Name and Title of Person Signing on behalf of Purchaser
     
Address and Facsimile No. for Notices:
 
Address and Facsimile No. for Notices:
                       
Facsimile No.:  (_____) _____________________
 
Facsimile No.:  (_____)  _____________________
Email: ____________________________
 
Email:  ___________________________
     
Amount Being Invested by
 
Amount Being Invested by
Purchaser:                            $ ____________________
 
Purchaser:                            $ ____________________



Signature Page for Common Stock Purchasers
EnerJex Securities Purchase Agreement

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
EnerJex Resources, Inc.
 
PURCHASERS OF COMMON STOCK


Purchaser
 
Cash 
Invested
   
No. of Shares of
Common Stock
                   
Montecito Venture Partners, LLC
  $ [_________ ]     [_________ ]                  
[____________]
    [_________ ]     [_________ ]                  
[____________]
    [_________ ]     [_________ ]                  
[____________]
    [_________ ]     [_________ ]                  
TOTAL:
  $ [_________ ]     [_________ ]

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


Certificate of Designation

 
 

--------------------------------------------------------------------------------

 

Exhibit B


Compliance Certificate

 
 

--------------------------------------------------------------------------------

 

Exhibit C


Company Disclosure Schedule

 
Exhibit C, Page 1

--------------------------------------------------------------------------------

 

Exhibit D


Form of Opinion of Counsel to Company

 
 

--------------------------------------------------------------------------------

 